Citation Nr: 0948283	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-39 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating greater than 
20 percent for a psychiatric disability other than post 
traumatic stress disorder (PTSD), to include depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York City, New York.  A Travel Board hearing was held 
before the undersigned Veterans Law Judge at the RO in 
December 2008.

The Board notes that, at his Travel Board hearing, the 
Veteran testified about the issue of whether a January 1974 
rating decision, which granted service connection for PTSD, 
assigned a 50 percent rating, and then reduced that rating to 
20 percent, constituted clear and unmistakable error (CUE).  
The Board also notes that, in an August 2009 rating decision, 
the RO determined that the January 1974 rating decision was 
the product of CUE and awarded the Veteran retroactive 
benefits.  Thus, this issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In a November 2007 rating decision, the RO denied, in 
pertinent part, the Veteran's claim of entitlement to a TDIU.  
In November 2008, the Veteran submitted a notice of 
disagreement with that decision.  To date, however, the RO 
has not issued a Statement of the Case (SOC) on this claim.  
Where a claimant files a notice of disagreement and the RO 
has not issued an SOC, the issue must be remanded to the RO 
for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).

The Board notes that there are additional relevant records 
which have not been obtained by the RO.  In November 2006, an 
RO inquiry to the Social Security Administration (SSA) 
prompted a response of "claim denied."  The RO correctly 
concluded at that time that the Veteran was not in receipt of 
SSA benefits because his claim had been denied.  In July 
2007, however, the Veteran submitted additional information 
and evidence to the RO, including an SSA disability award 
letter dated in August 2007, which indicates that he 
currently is receiving SSA disability benefits.  The duty to 
assist includes requesting potentially relevant records which 
may be in possession of SSA.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In light of the additional evidence 
submitted by the Veteran in July 2007 showing that he 
currently is receiving SSA disability benefits, on remand, 
the RO should contact SSA again and request any records that 
may be in SSA's possession regarding the Veteran's SSA 
disability benefits claim.  A copy of any response(s) from 
SSA, to include a negative reply, should be associated with 
the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his service 
representative an appropriate statement of 
the case and notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issue of 
entitlement to a total disability rating 
based on individual unemployability 
(TDIU).  This issue should be returned to 
the Board for appellate review only if the 
Veteran files a timely substantive appeal.

2.  Contact the Social Security 
Administration (SSA) and request any 
records that may be in SSA's possession 
regarding the Veteran's SSA disability 
benefits claim.  Any records provided by 
SSA should be included in the claims file.  
A copy of any response(s) from SSA, to 
include a negative reply, also should be 
included in the claims file.

3.  Thereafter, readjudicate the Veteran's 
claims for a disability rating greater 
than 20 percent for a psychiatric 
disability other than PTSD, to include 
depression, and entitlement to a TDIU.  If 
any of the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

